Citation Nr: 1733509	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-48 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating for depression and mood disorder in excess of 30 percent from October 20, 2006, and 50 percent from September 13, 2013.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971, including service in the Republic of Vietnam from February 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for depression and mood disorder, and assigned a noncompensable disability rating.

This matter also comes to the Board on appeal from a March 2012 rating decision by the VA RO in Portland, Oregon, which granted service connection for Tourette's syndrome, and assigned a 10 percent disability rating effective as of the original October 20, 2006 date of claim.

In February 2009, the Veteran cancelled his November 2007 request for a hearing before a Decision Review Officer at the RO.  In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. 

In March 2013, the Board remanded the case for further development.

Additional VA treatment records dated from February 2015 to June 2016 have been uploaded to the Veteran's electronic file since the issuance of the last December 2013 supplemental statement of the case.  While the Veteran has not waived agency of original jurisdiction consideration of such records, the Board finds that such records are not relevant to his increased rating claim as they do not address the severity of the of his psychiatric disorder.  Accordingly, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

Throughout the pendency of the appeal, depression and mood disorder has been productive of occupational and social impairment due to reduced reliability and productivity due to weekly panic attacks that occur weekly; anger and irritability; chronic sleep impairment; decreased memory and concentration; compulsive cleaning; and social isolation with difficulty establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

Effective October 20, 2006, the criteria for an initial rating of 50 percent for depression and mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9435 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an initial rating for depression and mood disorder in excess of 30 percent from October 20, 2006, and 50 percent from September 13, 2013.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9435.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2016).

Under Diagnostic Code 9435, the criteria for a 30 percent rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.

A 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Veteran asserts that his psychiatric disability is manifested by irritability depression, mood swings, and anger.  He has detailed how these symptoms have led to the dissolution of three marriages, missed career opportunities, and outbursts of anger at his children.  See Private treatment record (August 230, 2007); VA treatment record (October 1, 2007); Board hearing transcript (October 2012).  The Veteran reports that his psychiatric symptoms reached a crescendo in the 1980s, when he contemplated suicide.  See, e.g., Private treatment record (March 1, 2007).  He sought intermittent counseling from 1983 to 1989, after which point he used medication to control his symptoms.  Id.; Notice of disagreement (November 30, 2007).

At the time he filed his 2006 claim, his employer, now of several decades, lauded him as a brilliant actor and master of his craft.  See Statement (November 16, 2006).

On VA examination in March 2007, the Veteran reported feeling depressed twice weekly.  The examiner noted that mental status examination was normal, assigned a GAF score of 65, and opined that the Veteran's symptoms were mild and that he functions fairly well socially and occupationally.

In October 2007, the Veteran reported that more than half of the days, he losses interest in things and feels down.  See VA treatment record (October 22, 2007).

On VA examination in March 2009, the Veteran reported successful employment and positive relationships with him children despite a continuation of the previously documented symptoms of depression and outbursts of anger.  See VA examination addendum (March 2009).  He also reported that he enjoys reading, walking, and exercising and that he has a few friends.  The examiner diagnosed mood disorder with depression during dermatitis flares and assigned a GAF score of 70.

On VA examination in July 2011, the Veteran reported a continuation of the previously documented symptoms with the addition of decreased energy, increased appetite, obsessive behavior (cleaning), and moderately impaired recent and immediate memory.  He explained that he wakes up to clean his home at 2 am the day his children come to stay with him and that he forgets to bring things with him and forgets where he is going on the way.  The examiner assigned a GAF of 65 and opined that the Veteran's psychiatric disorder results in reduced reliability and productivity.

During the October 2012, Board hearing, the Veteran reported a continuation of his previously documented symptoms.

On VA examination in September 2013, the Veteran reported a continuation of his previously documented symptoms, that is, weekly panic attacks; anger and irritability; chronic sleep impairment; decreased memory and concentration; compulsive cleaning; and social isolation with difficulty establishing and maintaining effective work and social relationships.  He also reported good relationships with his children and friends.  The examiner assigned a GAF score of 60 and opined that the Veteran's psychiatric disorder results in occupational and social impairment with reduced reliability and productivity.

Throughout the pendency of the appeal, the Veteran's ex-wives have echoed the symptoms that the Veteran has reported and noted that they have maintained a close relationship with the Veteran.  See Statements (October 25, 2012; May 1, 2013; May 30, 2013; July 14, 2014; October 29, 2014).

The Board finds that since the award of service connection on October 20, 2006, the Veteran's psychiatric disorder has been characterized by weekly panic attacks that occur weekly; anger and irritability; chronic sleep impairment; decreased memory and concentration; compulsive cleaning; and social isolation with difficulty establishing and maintaining effective work and social relationships.  The Board finds, and the July 2011 and July 2013 VA examiners agree, that these symptoms resulted, at worst, in occupational and social impairment with reduced reliability and productivity throughout the pendency of the appeal.  Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 50 percent rating.  

The Board finds that the next higher rating, 70 percent, is not warranted at any time during the pendency of the appeal.  While the Veteran's panic and depression, obsessional rituals (compulsive cleaning), impulse control (angry outbursts), and difficulty with relationships are similar to some of the criteria for a 70 percent rating.  The Board finds, however, that the Veteran's symptoms do not occur at the frequency, duration, or severity as those that warrant a 70 percent rating.  See Vazquez-Claudio, 713 F.3d at 117.

Specifically, the Veteran's panic and depression are episodic, not near continuous as required for a 70 percent rating.  In this regard, VA treatment records show that the Veteran frequently denied feelings of depression.  See VA examination (March 2007)(stating that he was not depressed during the interview); Private treatment record (November 12, 2008)(noting an "intermittent history of depression"); VA examination (March 2009)(noting that the Veteran only has depression during skin flares); Statement, wife (October 25, 2012)(stating that the Veteran is often depressed); VA nerve examination (September 11, 2013)(noting that the Veteran did not exhibit symptoms of depression); VA treatment record (March 28, 2016)(noting that the Veteran is doing well with panic attacks).  Moreover, the Veteran's continued occupational success and ability to cultivate positive relationships with his children and ex-wives evinces the fact that his depression and panic do not affect his ability to function independently, appropriately, or effectively.  Indeed, these relationships as well as those with his friends and coworkers affirmatively show that his difficulty with relationships does not amount to an inability to establish and maintain relationships.

The Veteran's irritability and outbursts of anger are not so severe as to equate to impaired impulse control such as unprovoked irritability with periods of violence.

Finally, the Veteran's episode of suicidal ideation in the 1980s is too far removed from the appeal period, which began in 2006, to evince his current disability picture.  Furthermore, the evidence does not suggest and the Veteran does not contend that he has presented a danger to himself or others at any time recent to the pendency of the appeal.

Overall, the evidence affirmatively shows that the collective impact of the Veteran's symptoms does not result in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Indeed, the Veteran has been successful at work and with his family and has maintained friendships throughout the pendency of the appeal.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment with reduced reliability and productivity.  Accordingly, a 50 percent rating, but not higher, is warranted October 20, 2006, that is, the effective date of service connection.  However, the Board finds that the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for a psychiatric disorder at any time during the appeal; there is no doubt to be resolved; and a rating in excess of 50 percent is not warranted.  See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective October 20, 2006, an initial 50 percent rating for the Veteran's depression and mood disorder is warranted.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


